                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF11 CIVIL ACTION NO: 2:20-cv-00380-JAW
Master Participation Trust

               Plaintiff                         LOCAL RULE 7.1 CORPORATE
                                                 DISCLOSURE

                        vs.                      RE:
                                                 417 Bonny Eagle Road, Standish, ME 04084

Karen Lisa Vincent                               Mortgage:
                                                 July 26, 2006
                                                 Book 24240, Page 338

               Defendant

The Bank of New York Mellon fka The
Bank of New York, as Successor Trustee to
JPMorgan Chase Bank, N.A., as Trustee on
behalf of the certificateholders of the
CWHEQ Inc., CWHEQ Revolving Home
Equity Loan Trust, Series 2006-G
               Party-In-Interest

               PLAINTIFF'S FEDERAL RULE OF CIVIL PROCEDURE 7.1
                     CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualifications or recusal, the undersigned

counsel for Plaintiff submits the following Certificate of Interested Persons and Corporate

Disclosure Statement.

       I. Corporate Disclosure

       Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust

       II. Interested Persons

       The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action including
subsidiaries, conglomerates, affiliates, parent corporations, public-traded companies that own

10% or more of a party's stock and any other identifiable entities related to any party in this case

are as follows:

       Doonan, Graves & Longoria, LLC - Counsel for Plaintiff
       U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust - Plaintiff
       Karen Lisa Vincent - Defendant
       The Bank of New York Mellon fka The Bank of New York, as Successor Trustee to
       JPMorgan Chase Bank, N.A., as Trustee on behalf of the certificateholders of the
       CWHEQ Inc., CWHEQ Revolving Home Equity Loan Trust, Series 2006-G - Party-in-
       Interest


Dated: October 21, 2020                                 /s/John A. Doonan, Esq.
                                                        /s/Reneau J. Longoria, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 225D
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com
                                CERTIFICATE OF SERVICE

        I, John A. Doonan, Esq. hereby certify that on October 21, 2020, I served a copy of the
above document by electronic notification using the CM/ECF system and/or First Class Mail to
the following:

                                                    /s/John A. Doonan, Esq.
                                                    /s/Reneau J. Longoria, Esq.
                                                    John A. Doonan, Esq., Bar No. 3250
                                                    Reneau J. Longoria, Esq., Bar No. 5746
                                                    Attorneys for Plaintiff
                                                    Doonan, Graves & Longoria, LLC
                                                    100 Cummings Center, Suite 225D
                                                    Beverly, MA 01915
                                                    (978) 921-2670
                                                    JAD@dgandl.com
                                                    RJL@dgandl.com


Karen Lisa Vincent
6 Island View Drive
Apt. 102
Westbrook, ME 04092


The Bank of New York Mellon fka The Bank of New York, as Successor Trustee to JPMorgan
Chase Bank, N.A., as Trustee on behalf of the certificateholders of the CWHEQ Inc., CWHEQ
Revolving Home Equity Loan Trust, Series 2006-G
226 W Monrow St
26th Floor
Chicago, IL 60670
